Abatement Order filed October 24, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00512-CR
                                   ____________

                        ALBERTO PALACIO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1470978


                            ABATEMENT ORDER
      The trial court denied appellant’s motion to suppress his statement but did not
submit findings of fact and conclusions of law on the voluntariness of appellant’s
statement. Article 38.22, section 6 of the Texas Code of Criminal Procedure requires
the trial court to make written fact findings and conclusions of law as to whether a
challenged statement was made voluntarily, even if appellant did not request them
or object to their absence. Tex. Code Crim. Proc. art. 38.22 § 6; Urias v. State, 155
S.W.3d 141, 142 (Tex. Crim. App. 2004). The statute is mandatory and the proper
procedure to correct the error is to abate the appeal and direct the trial court to make
the required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740
S.W.2d 779, 784 (Tex. Crim. App. 1987).

        Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court on or before November 27, 2017. If the trial court’s findings were dictated
into the record, the trial court is directed to include those findings in a supplemental
clerk’s record to be filed with the clerk of this court on or before November 27,
2017.

        The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                     PER CURIAM